Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  SHANNON MARK
DOUTHIT,

                            Relator.


§

§

§

§

§


No. 08-06-00099-CR

AN ORIGINAL PROCEEDING

IN MANDAMUS




MEMORANDUM OPINION
           Relator Shannon Mark Douthit filed a Motion for Leave to File Petition for a Writ of
Mandamus and a Petition for a Writ of Mandamus on April 24, 2006.  On May 1, 2006,
Relator filed a Motion to Voluntarily Dismiss Without Prejudice the Motion for Leave to File
Petition for a Writ of Mandamus and Petition for a Writ of Mandamus.  We grant Relator’s
motion to dismiss this original proceeding and dismiss as moot Relator’s (1) Motion for
Leave to File Petition for a Writ of Mandamus and (2) Petition for a Writ of Mandamus.

                                                                  PER CURIAM
May 11, 2006

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)